Title: From Thomas Jefferson to William Brown, 18 April 1790
From: Jefferson, Thomas
To: Brown, William



Sir
New York Apr. 18. 1790

I have received by Mr. Carroll your favor of March 1. inclosing accounts of John Morton Jordan & co. and Perkins Buchanan and Brown against me. I am happy that claims, stated to be 18. and 19 years old still find me among the living to answer them.
With respect to John Morton Jordan & co. I never had a connection of any kind, nor ever exchanged a word or letter, nor ever demanded or received from them one article in my life: nor ought my name ever to have been entered on their books. Casting about to conjecture the foundation of this account, I presume it to be as follows. Some 20. years ago, I suppose, my friend Tom Adams being in London, and having often offered his services to me to execute any little commission I might have, I wrote to him to have me a marble chimney peice made, of which I sent him the drawings, directing it to be of black marble, and not to cost more than 5. or 10. guineas (I forget which). He returned to Virginia I think some time after and told me he had put my commission into the hands of some mercantile friend (perhaps he might name Jordan, for I do not recollect) that the merchant had given the drawings to a workman and limited the price, but that when the workman brought home the work, it was an affair of 20. or 30. guineas, whereupon he had refused to receive or have any thing to do with it for me. He added that it had been shipped, either on account of the merchant or workman, to Annapolis I believe, or to some part of Maryland, or perhaps the Northern neck of Virginia, for I do not recollect exactly where: but he observed I had nothing more to do with it, and he only lamented that my commission remained unexecuted. From that time till the receipt of your letter, about 18. years, I never heard another word on the subject. I think it extremely possible you may find the marble chimney peice now in  some house of Annapolis built about that time, for I rather think it was to that place it was sent.
With respect to Perkins, Buchanan & Brown, the case was thus. I wrote to my same friend Tom Adams, for half a dozen Venetian blinds (I think this was the principal article) and perhaps something else, and at the same time shipped him 4. hhds of tobacco. He put this commission into the hands of Perkins, Buchanan & Brown. I received the articles, but never any account of sales. But I believe the amount of their invoice was somewhere about 35. or 36. £. and as the tobacco I shipped was of the very best mountain tobacco, always allowed to be of the first crops in Virginia, for which I received regularly from ⅙ to 2/6 above the market price here, and for which I received this year on the 7th. of March 29/6 Virginia money, as the tobacco, I say, was of such a quality, I always imagined Perkins Buchanan & Brown were in my debt. Still I did not expect such a balance as to sollicit or write to them on the subject, for in fact (if my memory after such an interval does not deceive me) I think there never past a scrip of a pen from me to them. It was to Tom Adams solely, I had written. I still suppose that if you had been furnished with the credit side of my account as well as the debtor, you would have found some balance due to me.
This, Sir, is a state of these transactions, pledging my truth for the statement, as to the substantial circumstances; for small and immaterial details may have escaped my memory after such a length of time: and the result is that there never did exist a ground for opening an account between Jordan and me; and that as to the transaction which substituted P. B. & Brown for the execution of a commission with which I had charged another person, I presume that the balance may be small, but in my favor. I have the honor to be, Sir, Your most obedt humble servt,

Th: Jefferson

